                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-347-MOC-DCK

 MIKE DEANGELIS; DAN HEGEMAN;                          )
 BUD AND SUE FRASHIER FAMILY TRUST,                    )
                                                       )
                   Plaintiffs,                         )
                                                       )
    v.                                                 )         ORDER
                                                       )
 E. JAMES FERLAND; JENNY L. APKER;                     )
 DANIEL W. HOEHN; LESLIE KASS;                         )
 THOMAS A. CHRISTOPHER; ANNE R.                        )
 PRAMAGGIORE; CYNTHIA S. DUBIN;                        )
 LARRY L. WEYERS; BRIAN K.                             )
 FERRAIOLI; and STEPHEN G. HANKS;                      )
                                                       )
                   Defendants.                         )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 65) filed by Kurt F. Hausler, concerning Saadia Hashmi on

November 26, 2019. Saadia Hashmi seeks to appear as counsel pro hac vice for Plaintiff Mike

DeAngelis. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 65) is GRANTED. Saadia Hashmi

is hereby admitted pro hac vice to represent Plaintiff Mike DeAngelis.

         SO ORDERED.

                                     Signed: November 27, 2019
